DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on May 17, 2021, has been entered and acknowledged by the Examiner. 
	Claims 1-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a respective first wiring of the plurality of first wirings has one terminal directly connected to a respective first signal line of the plurality of signal lines and another terminal directed connected to a respective first bonding pad of the plurality of bonding pads, the respective first wiring has a first linear distance between its intersection with the respective first signal line and its intersection with a respective first bonding pad  in a first distance range; a respective second wiring of the plurality of second wirings has one terminal directly connected to a respective second signal line of the plurality of signal lines and another terminal directed connected to a respective second bonding pad of the plurality of bonding pads, the respective second wiring has a second linear distance between its intersection with the respective second signal 
Regarding claims 2-20, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Page13, paragraphs 2 and 3, filed May 17, 2021, with respect to Kim’s disclosure have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        /JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879